Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	Claim 1 is drawn to a hole injection or transfer layer or charge generation layer coating composition of an organic electroluminescence device.  However, the limitations “hole injection or transfer layer or charge generation layer” and “of an electroluminescence device” are intended use limitations.  For purposes of patentability, compositions which consist of or consist essentially of an organic metal complex including sulfur and an organic solvent would be expected to be capable of serving as a coating composition for an organic electroluminescence device which would subsequently be capable of serving as a hole injection layer, a hole transfer layer, or a charge generation layer as required by claim 1.  With this in mind, the claim preamble is interpreted in these situations as simply “A coating composition comprising an organic metal complex including sulfur, and an organic solvent”.

Claim Objections
	Claim 2 is objected to.  The limitation “one, two or more” would be clearer if amended simply to --one or more--.
	Claim 2 is further objected to.  The limitation “aryl group or hetero group” would be clearer if amended to --aryl group or heteroaryl group--.
	Claim 11 is objected to.  The limitation “through a coating method using the coating composition” would be clearer if amended to --from the coating composition--.
	Claim 12 is objected to.  The limitation “formed using the coating composition” would be clearer if amended to --formed from the coating composition--.
	Claim 13 is objected to.  The limitation “charge generation layer using the coating composition” would be clearer if amended to --charge generation layer from the coating composition--.
Claims 11-21 are objected to.  The limitation “electroluminescence” as it appears in each of claims 11 through 21 should be amended to --electroluminescent--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatomi et al. (JP-2008189564).  A machine translation of this document is included with this Office action.
Nagatomi et al. teaches compounds having the formula: 
    PNG
    media_image1.png
    128
    326
    media_image1.png
    Greyscale
 taught in paragraph 0006.  Variables R1-R5 are exemplified in one embodiment to be equal to n-pentyl (C5 alkyl) groups.  While the compounds taught therein are ultimately taught by Nagatomi et al. to be employed as an additive in lubricating compositions, the compounds taught by Nagatomi et al., including the molybdenum pentakis-pentylxanthate are first purified via column chromatography and characterized, which inherently means that the isolated fractions, prior to removal of solvent, consist essentially of molybdenum pentakis-pentylxanthate and an organic solvent (methylene chloride) as taught in example 1.  Additionally, any NMR analysis would require preparing a dilute solution of the molybdenum pentakis-pentylxanthate in an organic solvent for characterization.  As such, it follows that both the isolated fractions from the column purification or NMR samples for characterization would both be capable of being applied onto a substrate for an organic electroluminescent device to form a hole injection layer, a hole transport layer, or a charge generation layer as required by claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2011/0037065).
	Claim 1: Ueno et al. teaches devices which are comprised of a positive hole injection transport layer and a method for producing the same.  In example 5 of Ueno et al., an organic light-emitting device is fabricated in which a glass substrate comprising a transparent anode (ITO) is prepared and subsequently a molybdenum coordination complex is applied as a dilute solution in an organic solvent (cyclohexanone) to form an ink formulation which is then applied to form a first positive hole injection transport layer having a film thickness of 10 nm.  The layer is then dried at 200 °C for 30 minutes which constitutes an annealing step.  Then, a conjugated polymer is applied onto the molybdenum containing layer to form a second positive hole injection transport layer.  A light-emitting layer, an electron transport and injection layer, and a cathode are subsequently applied thereon to afford an organic electroluminescent element.  
	While example 5 employs molybdenum hexacarbonyl as the metal coordination complex, Ueno et al. is not limited to such compounds.  Indeed, Ueno et al. teaches that many different types of metal coordination complexes, including organic metal coordination complexes comprising sulfur, such as, but not necessarily limited to, (I) molybdenum (II) complexes in which molybdenum is a binuclear complex which further comprises an RCOO ligand, where R 
	Binuclear Molybdenum (II) complexes having carboxylate ligands are employed as a positive hole injection transport material in organic electroluminescent devices as taught in examples 8-11.  Given the overall teachings of Ueno et al., one having ordinary skill in the art would have found it obvious to have employed any one of the explicitly taught molybdenum or tungsten complexes taught in the specification in the same manner as examples 8-11, including for example, one which satisfies chemical formulae 7-10 of the working examples but having variable R equal to thiophene.  
    PNG
    media_image2.png
    151
    176
    media_image2.png
    Greyscale
where R is equal to 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Employing an ink formulation comprising such a compound in the analogous manner of example 5 satisfies all of the limitations of independent claim 1.
	Claims 7, 9 and 10: Working example 5 employs a ketone as a solvent.  However, Ueno et al. is not limited to one solvent and teaches many of the same solvents as claimed by Applicants, which makes sense given that the molybdenum and tungsten complexes taught by Ueno et al. are used in the same applications as Applicants claimed metal complexes and expressly teaches spin coating, and not deposition methods for applying the hole injection transport layer.  One having ordinary skill in the art would understand that any suitable solvent could be employed to prepare an ink formulation which is comprised of a compound satisfying claim 1.  Specifically, Ueno et al. teaches that ketone or hydroxyl group containing solvents are employed as the solvent for the ink formulations since they are capable of performing a redox reaction with the molybdenum and/or tungsten complexes (paragraph 0203).  Ketone and alcohol solvents taught by Ueno et al. include, but are not limited to, ethylene glycol mono(m)ethyl ether (paragraph 0130).  The use of such a solvent satisfies the limitations of claims 7, 9 and 10.
	Claims 11-14: Employing the sulfur-containing molybdenum complex above in the manner of example 5 of Ueno et al. satisfies all of the limitations of claims 11-14 as already described in the rejection of claim 1 above.  While Applicants specification teaches an annealing step which subsequently affords a metal oxysulfide material, Ueno et al. explicitly teaches a 
	Claim 16: Employment of any one of the sulfur compounds shown above in the manner of example 5 of Ueno et al. results in an organic electroluminescent device which satisfies all of the limitations of claim 16, as described in the rejection of claim 1 above.

Claims 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries et al. (US 2017/0054100, provisional filing date of 8/19/15).
De Vries et al. teaches a method for preparing a hole transport layer having improved hole mobility.  The improvements in hole mobility are attributed to an annealing step.  The materials used to prepare the hole transport layers are preferably selected from the brief list of one or more molybdenum, vanadium, and tungsten oxide, sulfides, and selenides, as well as combinations thereof (paragraph 0016).  While De Vries et al. does not explicitly teach employing a metal oxy-sulfide as a hole transport layer, it would have been obvious to one having ordinary skill in the art to have employed such a material given that combinations of the aforementioned molybdenum, vanadium, and tungsten oxides, sulfide, and selenides may be employed.  Achievement in mixed oxide/sulfide materials can be achieved by simply combining any one or more of MoOx, WOx, or VOx with any one or more of MoSx, WSx, or VSx prior to annealing.  The annealing step would afford a metal oxysulfide containing hole-transport layer satisfying claim 15.  The organic electroluminescent devices taught by De Vries et al. include the conventional layers (anode, hole injection, hole transport, emission, electron transport, electron injection, and cathode) in organic light-emitting devices.  De Vries et al. teaches that the thickness of the hole transport layer is preferably from 5-100 nm, which falls within the 1-1,000 nm ragne of claim 17.  The metal oxides employed as the hole transport materials are annealed, thereby satisfying claim 18.  The preferable gap of the hole transport materials preferably range from 2.0 to 4.0 eV as taught in paragraph 0052, thereby satisfying claim 21.  Starting from a mixture of a metal oxide and a metal sulfide, followed by annealing, would afford a metal oxy-sulfide compound which would have an average ratio of metal, oxygen, and sulfur which satisfies formula M(OxSy)z of claim 20.  While De Vries et al. teaches an annealing temperature range of preferably 60-100 °C, it would have been obvious to one having ordinary skill in the art to have employed a higher annealing temperature which captures temperatures within the 150-

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 4-6, the prior art does not teach coating compositions comprising organic solvent solutions of a metal complex having sulfur and a metal complex which does not have sulfur which could reasonably be expected to perform in the manner required by claim 1. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766